Title: Abigail Adams to Mary Smith Cranch, 24 June 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      june 24. 1785 London Bath hotel Westminster
     
     Captain Lyde is arrived and I have 3 Letters by him, one from Doctor Tufts one from Dr. Welch and one from Mrs. Storer. I will not accuse my dear sister because I know she must have written to me tho I have not yet received it. I know so well how many accidents may prevent for a long time the reception of Letters, that whilst I ask candour for myself, I am willing to extend it to others.
     I have been here a month without writing a single line to my American Friends. About the 28th. of May we reachd London and expected to have gone into our old quiet Lodgings at the Adelphia, but we found every hotel full, the Sitting of parliament, the Birth day of the King, and the famous Celebration of the Musick of Handle at Westminster Abbey, had drawn together such a concourse of people, that we were glad to get into Lodgings at the moderate price of a Guiney per day, for two Rooms and two Chambers, at the Bath hotel Westminster Picadily, where we yet are. This being the Court end of the city, it is the resort of a vast concourse of carriages, it is too publick and noisy for pleasure, but necessity is without Law. The Ceremony of presentation, upon one week, to the King and the Next to the Queen was to take place, after which I was to prepare for mine. It is customary upon presentation to receive visits from all the Foreign ministers, so that we could not exchange our Lodgings for more private ones, as we might and should; had we been only in a private character. The Foreign ministers and several english Lords and Earls have paid their compliments here and all heitherto is civil and polite. I was a fortnight all the time I could get looking of different Houses, but could not find any one fit to inhabit under 200. besides the taxes which mount up to 50 & 60 pounds. At last my good Genious carried me to one in Grovenor Square, which was not let because the person who had the care of it, could let it only for the remaining lease which was one Year and 3 quarters. The price which is not quite 200, the Situation and all together induced us to close the Bargain and I have prevaild upon the person who lets it; to paint two rooms which will put it into decent order so that as soon as our furniture comes I shall again commence house keeping. Living at a hotel is I think more expensive than house keeping in proportion to what one has for their money. We have never had more than two dishes at a time upon our table, and have not pretended to ask any company and yet we live at a greater expence than 25 Guineys per week. The Wages of servants horse hire house meat and provision are much dearer here than in France. Servants of various sorts and for different departments are to be procured, their Characters to be inquird into, and this I take upon me even to the Coachman; you can hardly form an Idea how much I miss my son on this as well as many other accounts. But I cannot bear to trouble Mr. Adams with any thing of a domestick kind, who from morning untill Evening has sufficient to occupy all his time. You can have no Idea of the petitions Letters and private applications for a pittance which crowd our doors. Every person represents his case as dismal, some may really be objects of compassion, and some we assist, but one must have an inexhaustable purse to supply them all. Besides there are so many gross impositions practised as we have found in more instances than one, that it would take the whole of a persons time to trace all their stories. Many pretend to have been American soldiers, some to have served as officers. A most glaring instance of falshood however Col. Smith detected in a man of these pretentions, who sent to Mr. Adams from the Kings bench prison and modestly desired 5 Guineys, a qualified cheet but evidently a man of Letters and abilities. But if it is to continue in this way a Galley Slave would have an easier task.
     The Tory venom has begun to spit itself forth in the publick papers as I expected, bursting with envy that an American Minister should be received here with the same marks of attention politeness and civility which is shewn to the Ministers of any other power. When a minister delivers his credentials to the king, it is always in his private closet attended only by the minister for Foreign affairs, which is called a private audience, and the Minister presented makes some little address to his Majesty, and the same ceremony to the Queen, whose replie was in these Words, “Sir I thank you for your civility to me and my family, and I am glad to see you in this Country,” then very politely inquired whether he had got a house yet? The answer of his Majesty was much longer, but I am not at liberty to say more respecting it; than that it was civil and polite, and that his Majesty said he was glad the Choice of his Country had fallen upon him. The News Liars know nothing of the Matter, they represent it just to answer their purpose. Last thursday Col. Smith was presented at Court, and tomorrow at the Queens circle my Ladyship and your Neice make our compliments. There is no other presentation in Europe in which I should feel so much as in this. Your own reflections will easily suggest the reasons. I have received a very friendly and polite visit from the Countess of Effingham. She calld and not finding me at Home left a Card. I returnd her visit, but was obliged to do it by leaving my Card too: as she was gone out of Town. But when her Ladyship returnd she sent her compliments, and word that if agreeable she would take a Dish of tea with me; and named her Day. She accordingly came, and appeard a very polite sensible woman. She is about 40, a good person, tho a little masculine, elegant in her appearence, very easy and social. The Earl of Effingham is too well rememberd by America to need any particular recital of his Character. His Mother is first Lady to the Queen. When Her Ladyship took leave, she desired I would let her know the day that I would favour her with a visit, as she should be loth to be absent. She resides in summer a little distance from town. The Earl is a Member of Parliament which obliges him now to be in town and she usually comes with him and resides at a hotel a little distance from this. I find a good many Ladies belonging to the Southern states here, many of whom have visited me. I have exchanged visits with several, yet neither of us have met. The Custom is however here, much more agreeable than in France, for it is as with us, the Stranger is first visited. The ceremony of presentation here is considerd as indispensable. Their are four minister plenipotentiarys Ladies here, but one Ambassador and he has no Lady. In France the Ladys of Ambassadors only are presented there. One is obliged here to attend the circles of the Queen which are held in Summer one a fortnight, but once a week the rest of the year, and what renders it exceedingly expensive is, that you cannot go twice the same Season in the same dress, and a Court dress you cannot make use any where else. I directed my Mantua Maker to let my dress be elegant but plain as I could possibly appear with Decency, accordingly it is white Lutestring coverd and full trimd with white Crape festoond with lilick ribbon and mock point lace, over a hoop of enormus extent. There is only a narrow train of about 3 yard length to the gown waist, which is put into a ribbon upon the left side, the Queen only having her train borne, ruffel cuffs for married Ladies thrible lace ruffels a very dress cap with long lace lappets two white plumes and a blond lace handkerchief, this is my rigging. I should have mentiond two pearl pins in my hair earings and necklace of the same kind.
     
     
      thursday morning
     
     My Head is drest for St. James and in my opinion looks very tasty. Whilst Emelias is undergoing the same operation, I set myself down composedly to write you a few lines. Well methinks I hear Betsy and Lucy say, what is cousins dress, white my Dear Girls like your Aunts, only differently trimd, and ornamented, her train being wholy of white crape and trimd with white ribbon, the peticoat which is the most showy part of the dress coverd and drawn up in what is calld festoons, with light wreaths of Beautifull flowers. The Sleaves white crape drawn over the silk with a row of lace round the Sleave near the shoulder an other half way down the arm and a 3d. upon the top of the ruffel little flowers stuck between. A kind of hat Cap with 3 large feathers and a bunch of flowers a wreath of flowers upon the hair. Thus equipd we go in our own Carriage and Mr. A and Col. Smith in his. But I must quit my pen to put myself in order for the ceremony which begins at 2 oclock. When I return I will relate to you my reception, but do not let it circulate as there may be persons eager to Catch at every thing, and as much given to misrepresentation as here. I would gladly be excused the Ceremony.
     
     
      fryday morning
     
     Congratulate me my dear sister it is over. I was too much fatigued to write a line last evening. At two a clock we went to the circle which is in the drawing room of the Queen. We past through several appartments lined as usual with Spectatirs upon these occasions. Upon entering the anti Chamber, the Baron de Linden the Dutch Minister who has been often here came and spoke with me. A Count Sarsfield a French nobleman with whom I was acquainted paid his compliments. As I passt into the drawing room Lord Carmathan and Sir Clement Cotterel Dormer were presented to me. Tho they had been several times here I had never seen them before. The sweedish the polish ministers made their compliments and several other Gentleman, but not a single Lady did I know, untill the Countess of Effingham came who was very civil. There were 3 young Ladies daughters of the Marquiss of Lothan who were to be presented at the same time and two Brides. We were placed in a circle round the drawing room which was very full, I believe 200 person present. Only think of the task the Royal family have, to go round to every person, and find small talk enough to speak to all of them. Tho they very prudently speak in a whisper, so that only the person who stands next you can hear what is said. The King enters the room and goes round to the right, the Queen and princesses to the left. The Lord in waiting presents you to the King and the Lady in waiting does the same to her Majesty. The King is a personable Man, but my dear sister he has a certain Countenance which you and I have often remarked, a red face and white eye brows, the Queen has a similar countanance and the numerous Royal family confirm the observation. Persons are not placed according to their rank in the drawing room, but tranciently, and when the King comes in he takes persons as they stand. When he came to me, Lord Onslow said, Mrs. Adams, upon which I drew of my right hand Glove, and his Majesty saluted my left cheek, then asked me if I had taken a walk to day. I could have told his Majesty that I had been all the morning prepareing to wait upon him, but I replied, no Sire. Why dont you love walking says he? I answerd that I was rather indolent in that respect. He then Bow’d and past on. It was more than two hours after this before it came to my turn to be presented to the Queen. The circle was so large that the company were four hours standing. The Queen was evidently embarrased when I was presented to her. I had dissagreeable feelings too. She however said Mrs. Adams have you got into your house, pray how do you like the Situation of it? Whilst the princess Royal looked compasionate, and asked me if I was not much fatigued, and observed that it was a very full drawing room. Her sister who came next princess Augusta, after having asked your neice if she was ever in England before, and her answering yes, inquird of me how long ago, and supposed it was when she was very young. And all this is said with much affability, and the ease and freedom of old acquaintance. The manner in which they make their tour round the room, is first the Queen, the Lady in waiting behind her holding up her train, next to her the princess royal after her princess Augusta and their Lady in waiting behind them.
     
     
     
     They are pretty rather than Beautifull, well shaped with fair complexions and a tincture of the kings countanance. The two sisters look much alike. They were both drest in lilack and silver silk with a silver netting upon the coat, and their heads full of diamond pins. The Queen was in purple and silver. She is not well shaped or handsome. As to the Ladies of the Court, Rank and title may compensate for want of personal Charms, but they are in general very plain ill shaped and ugly, but dont you tell any body that I say so. If one wants to see Beauty they must go to Ranaleigh, there it is collected in one bright constelation. There were two Ladies very elegant at court Lady Salsbury and Lady Talbot, but the observation did not in general hold good that fine feathers make fine Birds. I saw many who were vastly richer drest than your Friends, but I will venture to say that I saw none neater or more elegant, which praise I ascribe to the taste of Mrs. Temple and my Mantua Maker, for after having declared that I would not have any foil or tincel about me, they fixd upon the dress I have described. Mrs. Temple is my near Neighbour and has been very friendly to me. Mr. Temple you know is deaf so that I cannot hold much conversation with him.
     The Tories are very free with their compliments. Scarcly a paper excapes without some scurrility. We bear it with silent Contempt, having met a polite reception from the Court. It bites them Like a serpent and stings them like an adder. As to the success the negotiations may meet with time alone can disclose the result, but if this nation does not suffer itself to be again duped by the artifice of some and the malice of others, it will unite itself with America upon the most liberal principals and sentiments.
     Captain Dashood came why I have not half done. I have not told your Aunt yet that whilst I was writing I received her thrice welcome Letters, and from my dear cousins too, Aunt Shaw and all, nor how some times I laught and sometimes I cry’d, yet there was nothing sorrowfull in the Letters, only they were too tender for me. What not time to say I will write to all of them as soon as possible. Why I know they will all think I ought to write, but how is it possible? Let them think what I have to do, and what I have yet to accomplish as my furniture is come and will be landed tomorrow. Eat the sweet meats divide them amongst you, and the choisest sweet meat of all I shall have in thinking that you enjoy them.
     I hope you have got all my Letters by my son from whom I shall be anxious to hear.
     Adieu adieu.
     
     Esther is well, John poorly. Do not any of you think hard of me for not writing more, my pen is good for nothing. I went last Evening to Raneleigh, but I must reserve that story for the young folks. You see I am in haste, believe me most tenderly yours
     
      A Adams
     
     
     
      june 28
     
     Make the corrections, I have not time; Mr. Storer was well this morning when he left us, he was of the party last evening.
    